07-5175-ag
         Jiang v. U.S. Attorney General
                                                                                        BIA
                                                                                   Weisel, IJ
                                                                                A099 527 662
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 30 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSEPH M. McLAUGHLIN,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _____________________________________
12
13       YONG PING JIANG,
14                Petitioner,
15
16                            v.                                07-5175-ag
17                                                              NAC
18       UNITED STATES ATTORNEY GENERAL,
19                Respondent.
20
21       _______________________________________
 1   FOR PETITIONER:        Liu Yu, New York, New York.
 2
 3   FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
 4                          Attorney General; Anh-Thu P. Mai-
 5                          Windle, Senior Litigation Counsel;
 6                          Arthur L. Rabin, Attorney, Office of
 7                          Immigration Litigation, United
 8                          States Department of Justice,
 9                          Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Yong Ping Jiang, a native and citizen of the People’s

16   Republic of China, seeks review of a November 5, 2007 order

17   of the BIA, affirming the October 23, 2006 decision of

18   Immigration Judge (“IJ”) Robert D. Weisel, which denied his

19   application for asylum, withholding of removal, and relief

20   under the Convention Against Torture (“CAT”).   In re Yong

21   Ping Jiang, No. A099 527 662 (B.I.A. Nov. 5, 2007), aff’g

22   No. A099 527 662 (Immig. Ct. N.Y. City Oct. 23, 2006).    We

23   assume the parties’ familiarity with the underlying facts

24   and procedural history in this case.

25       When the IJ’s decision rests on multiple alternate

26   grounds and the BIA adopts and affirms that decision without

27   expressly addressing each of the grounds, we review the

28   entire IJ decision and need not confine our review to the

                                  2
1    grounds expressly addressed by the BIA.       Ming Xia Chen v.

2    BIA, 435 F.3d 141, 144 (2d Cir. 2006).       We review the

3    agency’s factual findings, including adverse credibility

4    findings, under the substantial evidence standard.        See

5    8 U.S.C. § 1252(b)(4)(B); see also Shu Wen Sun v. BIA, 510

6    F.3d 377, 379 (2d Cir. 2007).       We review de novo questions

7    of law and the application of law to undisputed fact.

8    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

9    For applications governed by the REAL ID Act of 2005, the

10   agency may, considering the totality of the circumstances,

11   base a credibility finding on an asylum applicant’s

12   demeanor, the plausibility of his or her account, and

13   inconsistencies in his or her statements, without regard to

14   whether they go “to the heart of the applicant’s claim.”

15   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey,

16   534 F.3d 162, 167 (2d Cir. 2008).

17       The agency’s adverse credibility finding is supported

18   by substantial evidence.   In finding Jiang not credible, the

19   agency reasonably relied on inconsistencies in his

20   testimony.   See Liang Chen v. U.S. Attorney Gen., 454 F.3d

21   103, 106-07 (2d Cir. 2006).     For example, the agency

22   reasonably noted the inconsistency in Jiang’s testimony as


                                     3
1    to when the police began to search for him, and discredited

2    his explanation for the inconsistency.     See Majidi v.

3    Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that an

4    agency need not credit an applicant’s explanations for

5    inconsistent testimony unless those explanations would

6    compel a reasonable fact-finder to do so).     The agency also

7    reasonably noted a discrepancy between Jiang’s testimony

8    and his asylum application regarding whether he suffered any

9    physical harm or intimidation while in detention.     Under the

10   REAL ID Act, these findings were sufficient to support the

11   agency’s conclusion that Jiang was not credible.     See Xiu

12   Xia Lin, 534 F.3d at 167.     Accordingly, the agency’s denial

13   of asylum was not in error.     Similarly, the agency did not

14   err in denying Jiang’s application for withholding of

15   removal and CAT relief, insofar as these claims were based

16   on the same factual predicate as his asylum claim.     See Paul

17   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang

18   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


                                     4
1   this petition is DISMISSED as moot.   Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8
9                               By:___________________________




                                 5